Citation Nr: 0740640	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in White River Junction, Vermont.  Thereafter, the 
Manchester, New Hampshire, RO assumed jurisdiction.  

The Board remanded this matter for further development in 
August 2006, to include a VA examination.  The veteran failed 
to report for a scheduled examination on two separate 
occasions.  


FINDING OF FACT

The veteran has not been shown to have a hearing loss 
disability as defined by VA and no current hearing loss has 
been shown to be of service origin.  


CONCLUSION OF LAW

 Bilateral hearing loss was not incurred in or aggravated by 
service and a sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.655, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In December 2003, August 2006, September 2006, and July 2007 
VCAA letters VA informed the veteran of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  

The letters did not explicitly tell him to submit all 
relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  The letters did tell him to 
submit medical evidence in his possession, and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was not provided with a 
letter containing notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because the appeal is being denied, no 
rating or effective date is being set, and there is no 
prejudice from VA's failure to provide notice on these 
elements.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notices did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

There has been compliance with the assistance requirements of 
the VCAA.  The veteran's service medical records have been 
determined to be unavailable as all searches performed have 
proved unfruitful.  

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The RO 

The RO requested the veteran's service medical records in 
December 2003.  The National Personnel Records Center 
reported that the records were "fire related."  It provided 
information from alternate records sources with regard to the 
veteran's service dates, but reported that requested 
treatment records could not be reconstructed.  The RO 
requested that the veteran provide any records in his 
possession.  The RO certified that it had followed all 
prescribed procedures for obtaining records.  These 
procedures would include searches for alternate records.  
M21-1.

All available VA and private treatment records have been 
obtained.  The record does not contain the report of private 
audiology examination reportedly conducted in 1998, but there 
is no indication that the veteran has authorized VA to obtain 
that record.  VA is obligated to seek only those records for 
which necessary releases have been provided.  38 C.F.R. 
§ 3.159(c)(1)(ii) (2007).  In January 2005, the veteran 
reported that he had attempted to obtain the examination 
report, but that it was not available.

The veteran was also given an opportunity to report for two 
VA examinations but failed to do so.  Where a claimant fails 
without good cause to report for necessary examinations 
scheduled in conjunction with original compensation claims, 
the claims will be rated on the basis of the evidence of 
record.  38 C.F.R. § 3.655(a)-(b) (2007).  

The Board's remand and communications from VA's Appeals 
Management Center (AMC) informed the veteran of the reasons 
why an examination was necessary, and the consequences of 
failing to report for the examination.  Notice letters from 
the VA Medical Center show that the veteran was given notice 
of the scheduled examinations, and the AMC gave him the 
opportunity to explain his failure to report for the 
examinations.  Given the veteran's refusal to cooperate with 
efforts to assist him with the development of his claim by 
appearing for necessary examinations and that all available 
records have been sought or obtained; further assistance is 
not reasonably likely to substantiate the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For veterans who have served 90 days or more of active 
service during a period of war or after December 31, 1946, 
certain chronic disabilities, such as sensorineural hearing 
loss (as a disability of the central nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  3  U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a relationship 
between the veteran's service and his current disability.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's discharge papers reveal that he was a private 
first class in Company C, 3604th Quartermaster Truck Company.  

In December 2003, the veteran requested a VA hearing 
examination and hearing device.  He noted that he obtained a 
hearing test and hearing devices from Miracle Ear in 1998.  
He stated that his loss of hearing seemed to have occurred 
when he was overseas during World War II and had been 
progressing since that date.  The veteran indicated that 
while in Europe he was part of a transportation unit and that 
with all the engines running, bombing, etc. he detected some 
ringing in his ears.  He noted that life went on and one did 
not think much of it when they were young.  

In January 2005, the veteran submitted a copy of a bill from 
Miracle Ear showing that he had received hearing aids for 
both ears in October 1998.  In a letter accompanying the 
bill, the veteran indicated that he had tried to obtain the 
records of the hearing test that he had had in 1998 but was 
not successful in his attempts.  He noted that his hearing 
aids did not work well and asked that his claim be considered 
with regard to assistance in obtaining new devices.  

At the time of an April 2001 VA outpatient visit, the veteran 
was noted to have hearing loss and to have had hearing aids 
for the past six years.  Hearing loss was again noted at the 
time of a March 2004 visit.  

In his May 2005 written argument, the veteran's 
representative indicated that it was clear from the veteran's 
discharge that he was in many areas where he would have been 
exposed to loud noise during war.  He stated that reasonable 
minds could only conclude that the veteran was exposed based 
on service in Normandy, England, Rhineland, Ardennes, and 
Northern France.  He noted that being a truck driver did not 
preclude the veteran from being bombed or strafed.  

In August 2006, the Board remanded this matter for further 
development.  The Board noted that the record showed that the 
veteran's service medical records were destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973.  The 
Board observed that VA was obliged to provide an examination 
when the record contained competent evidence that the 
claimant had a current disability or signs and symptoms of a 
current disability, the record indicated that the disability 
or signs and symptoms of disability might be associated with 
active service; and the record did not contain sufficient 
information to make a decision on the claim.  The Board 
indicated that competent evidence of a current disability was 
provided by the veteran's report of current hearing loss and 
a VA outpatient treatment record reporting current hearing 
loss. 

The Board further observed that in his December 2003 
statement, the veteran reported a continuity of hearing loss 
since noise exposure in service.  The Board noted that the 
veteran was competent to report in-service noise exposure and 
a continuity of symptomatology.  Buchanon v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 
370 (2002).  The Board noted that an examination was needed 
to determine whether the veteran had current hearing loss, as 
defined by VA, and for an opinion as to whether it was 
related to service.  The Board indicated that the veteran 
should be afforded an audiology examination in order to 
determine whether he had a hearing loss disability, and if 
so, the etiology of that disability.  The examiner was 
requested to provide an opinion as to whether it was as 
likely as not (50 percent probability or more) that current 
hearing loss disability was the result of noise exposure in 
service. 

In an August 2006 memorandum, it was noted that the veteran 
refused to report for a VA examination at the Manchester VA 
Medical Center  All examination requests were noted to be 
canceled.  

In a September 2006 letter, the AMC requested that the 
veteran clarify why he refused to report for a VA examination 
at the Manchester VA Medical Center.  

In a July 2007 letter, the AMC indicated that it was going to 
be rescheduling the veteran for a VA audiological 
examination.  On August 6, 2007, the veteran was informed 
that a VA audiological examination had been scheduled at the 
Manchester VAMC on August 23, 2007.  

In a memorandum dated August 9, 2007, it was indicated that a 
call had been received from the veteran's wife stating that 
he wanted to cancel his appointment.  When asked the reason 
why the veteran wanted to cancel, his wife stated that he was 
not going to pursue this because it did not happen while he 
was in service.  The appointment was noted to be canceled and 
the claims folder was returned.

Following the issuance of an August 2007 supplemental 
statement of the case, the veteran, in a September 2007 
response form, indicated that he had no other evidence or 
information to submit and that he wanted this case returned 
to the Board for further appellate consideration as soon as 
possible.  

While the Board notes that the record does not demonstrate 
that the veteran was exposed to combat in service, the Board 
will nevertheless address the provisions of 38 U.S.C.A. 
§ 1154(b) based upon the lack of service medical records and 
the veteran's proof of service in World War II as a 
transportation driver.  The provisions of 38 U.S.C.A. 
§ 1154(b) provide that, with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."

Although 38 U.S.C.A. § 1154(b) does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
the appellant's service to the current condition.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

While the veteran is competent to report symptoms of hearing 
loss, as this comes to him through the senses, he is not 
competent as a lay person to provide opinions on medical 
causation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(veteran is competent to report that on which he has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) 
(veteran is not competent to offer opinions on medical 
diagnosis or causation).  Moreover, service connection may 
not be predicated on lay assertions of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

To the extent that the veteran's recent statements could be 
read as reporting a continuity of symptoms, those statements 
lack credibility in light of the fact that there was a more 
than 50 year gap between discharge from service and the need 
for any treatment.  There are no contemporaneous reports of 
hearing loss symptoms in the decades immediately after 
service.  The statement by the veteran's spouse that hearing 
loss did not begin in service also weighs against finding a 
continuity of symptomatology.

Accordingly, in view of the above, service connection for 
hearing loss is denied.  To the extent that the veteran may 
have been exposed to noise during service, the Board accepts 
that he may have been exposed to noise consistent with the 
nature and circumstances of wartime service.  See 38 U.S.C.A. 
§ 1154(a) and 38 U.S.C.A. § 1154(b). However, there remains 
an absence of evidence of hearing loss disability as defined 
by VA purposes and an absence of any competent evidence 
relating any current post service hearing loss disability to 
service.

The Board is sympathetic to the veteran's contentions; 
however, the preponderance of the evidence is against the 
claim that the veteran has a current hearing loss for VA 
rating purposes or that any current hearing loss disability 
is related to the veteran's period of service or the one year 
period immediately following service.  Therefore, service 
connection for hearing loss is not warranted and there is no 
doubt to be resolved.


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


